Citation Nr: 1827956	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  15-37 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Whether the overpayment which resulted from the action to remove the Veteran's mother as his dependent for VA purposes from the compensation award was proper.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Dodd, Counsel






INTRODUCTION

The Veteran served on active duty from January 1985 to July 1989.

This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDING OF FACT

In February 2017, prior to the promulgation of a decision in the appeal, the RO granted the Veteran a waiver for the overpayment generated from the removal of the Veteran's mother as his dependent for apportionment purposes.


CONCLUSION OF LAW

The appeal concerning a waiver for the overpayment generated from the removal of the Veteran's mother as his dependent for apportionment purposes is dismissed, as a waiver was already granted and there remains no justiciable case or controversy with respect to this claim.  38 U.S.C. § 7105 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Regarding the Veteran's request for a waiver in response to an overpayment generated from the removal of the Veteran's mother as his dependent for apportionment purposes, the RO granted the Veteran's waiver in a February 2017 administrative decision.  Thus, there remains no issue in controversy with respect to this claim.

As such, this claim is dismissed as a matter of law, as there remains no case or controversy; or dispute of fact or law, regarding this issue.  38 U.S.C. § 7105 (2012); see also Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).  The benefit sought on appeal was granted in full.


ORDER

The Veteran's appeal of entitlement to a waiver for overpayment is dismissed.




____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


